DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art fails to teach 
“a first valve flow rate converter that converts the resistance flow rate to a first valve flow rate, which is the flow rate of the fluid passing through the first valve, based on a first pressure,
a second valve flow rate converter that converts the resistance flow rate to a second valve flow rate, which is the flow rate of the fluid passing through the second valve, based on a second pressure,
a first valve controller that controls the first valve so that a deviation between a first set flow rate and the first valve flow rate becomes small, and
a second valve controller that controls the second valve so that a deviation between a second set flow rate and the second valve flow rate becomes small.”

The prior art also fails to teach the corresponding method steps (claim 19) or a recording medium making a computer exhibit the corresponding functions (claim 20).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2009/0101217 discloses a flow rate control apparatus for handling transient pressures in a fluid line, comprising a first valve (pressure regulator 11), a first pressure sensor (22), a resistor (13), a second pressure sensor (31), a second valve (12), and a second valve flow rate converter and second valve controller (17).  US 2021/0240208 discloses a method of handling transient pressures in a fluid line comprising the steps of determining a pressure remaining downstream of the first control valve by using a pressure sensor in a state of closing the second control valve, and controlling the pressure remaining downstream of the first control valve by adjusting the opening degree of the second control valve on the basis of the output from the pressure sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
5/6/22